Exhibit 10.11(a)
 
FIRST AMENDMENT TO LICENSE AGREEMENT
 
This First Amendment to License Agreement (the "First Amendment") is entered
into as of December 10, 2010 (the “Effective Date”) between Goldschmidt GmbH, a
German company with its principle place of business at Goldschmidtstrasse 100,
45127 Essen, Germany ("Licensee") and Helix BioMedix, Inc., a Delaware, United
States corporation with its principle place of business at 22118 20th Avenue SE,
Suite 204, Bothell, WA 98021, U.S.A. ("Licensor").
 
RECITALS
 
1.           Licensee and Licensor are parties to the License Agreement dated
effective as of August 16, 2007 (the “Agreement”). Capitalized terms that are
used in this First Amendment and not otherwise defined have the meanings given
to them in the Agreement.
 
2.           Licensee and Licensor wish to provide for a one-month extension of
time to agree upon minimum royalties for the calendar years 2011 through 2013
pursuant to Section 8.4 of the Agreement.
 
AMENDMENT
 
I. Negotiation of Minimum Royalties.
 
A. For the purposes of the second and third paragraphs of Section 8.4 of the
Agreement, the term "Initial Period" shall end on January 31, 2011 rather than
December 31, 2010. In addition, the parties hereby waive the requirement, set
forth in the second paragraph of Section 8.4 of the Agreement, to enter into
negotiations regarding minimum royalties for the calendar years 2011 through
2013 at least four months before the end of the Initial Period.
 
B. The remainder of the Agreement is not amended hereby and shall remain in full
force and effect. The parties hereby ratify and confirm the terms and conditions
of the Agreement, as supplemented and amended by this First Amendment.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
This First Amendment may be executed in one or more counterparts (including by
means of fax or PDF or similar image file), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
This First Amendment is entered into as of the date first set forth above.
 
 

LICENSEE:   LICENSOR:               EVONIK GOLDSCHMIDT GMBH   HELIX BIOMEDIX,
INC.               By:      By:                 Name:      Name:                
Title:     Title:                              EVONIK GOLDSCHMIDT GMBH          
          By:                       Name:                        Title:         
 

 






[SIGNATURE PAGE TO FIRST AMENDMENT TO LICENSE AGREEMENT]

 